DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 3/2/2022 with an RCE, Applicant amended claim 1.  This amendment is acknowledged.  Claims 1-6 are pending and are currently being examined.
Claim Objections
Claim 1 is objected to because of the following informalities: the subheading of “b)” is used twice where the second instance of “b)” and “c)” should likely read “c)” and “d)” respectively.  Further, in the first “b)” section, in line 4, “toy element,” should likely read “toy element” as this section now ends with a comma and a semicolon as presented.  Appropriate correction is required. 
Claims 4-6 are objected to because of the following informalities: there are multiple instances of using “plush toy elements” and “plush elements” and it is unclear if these are supposed to be referring to the same elements or if they are in face two separate and distinct elements.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 1, “claim] 4” should read “claim 4”.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites the limitation "the plush" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US Pat. No. 8,695,137.
Hanson teaches:
In Reference to Claim 1
A toy belt configured for stimulation and distraction of a baby during diapering (portable diapering restraining belt system 10, Fig. 1-13), the belt comprising: 
a) a soft plush elongated belt element configured to snugly encircle and be fastened around a waist of the baby, with engaged end fastening elements (elongated belt 10 formed by elastic stretchable strap 40 and plush pillow body 20 formed by a soft cover and foam inner (Col. 3 lines 39-51, Col. 4 lines 35-39) which is fastened to encircle around a waist of a baby for changing, Fig. 1, via fastening elements 45/35 on the end of the belt strap and the body, Col. 4 lines 19-34, Fig. 2-9); 

b) the at least one toy element is directly fixedly fastened to the outward surface section, wherein the at least one toy element is reachable and manually manipulable by the baby from an upper side of the toy belt (toy elements 50 is laterally viewable and manipulable by the baby at an upper side of the belt (side closest to the baby’s head) and connected to the cover 30, Fig. 1-2, Col. 4 lines 40-45, Col. 5 lines 9-22), and 
C) wherein the directly fixedly fastened at least one toy element, is configured to be positioned directly on the belt in a form and position which does not interfere with diapering and feeding the baby, when the belt is positioned on the baby, and does not extend to reach either a mouth or a diapering area of the baby (the different toy elements 50/69 may be directly fastened to the cover by connections 45 or 59 or directly sewn into the fabric, Col. 4 lines 40-45, and allow the child to play with while restricting movement of the child to above the belt member and where the toys do not extend to the baby’s mouth or diapering area, Fig. 1-2, 9, Col. 1 line 55 – Col. 2 line 20, Col. 3 lines 18-30, Col. 4 lines 40-45).  
In Reference to Claim 2
The toy belt of claim 1, wherein the engaged end fastening elements are comprised of respective hook and eye segment elements positioned on obverse end surfaces of the elongated belt element (first connector 45 and second connector 35 are positioned at opposite end surfaces of the total belt member, wherein the connectors may be formed as hook and loop elements or the like, Fig. 1-9, Col. 4 line 19-34).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson as applied to claim 1 above, and further in view of Norton US Pat. No. 6,224,450.
In Reference to Claim 3-4
Hanson teaches:
The toy belt of claim 1, wherein the at least one manually manipulated toy element fixedly fastened to the outward surface section of the belt element comprises any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors (toy 50 appears to be a fixed plush soft squeezable element, Fig. 2, 9, Col. 4 lines 40-45).  
Hanson fails to teach:
Wherein fixed toy elements are specifically any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors, wherein plush toy elements are vertically affixed to other toy elements and wherein hard pull elements extend from plush elements.  
Norton teaches:
A toy belt configured for stimulation and/distraction of a baby having multiple types of attachable toys (belt 1 usable in any situation which requires a child to be distracted (Col. 8 lines 21-25) is capable of distracting a baby during diapering or other activities, Fig. 1-7), the belt comprising a soft plush elongated belt element configured to snugly encircle and be fastened around a waist of the baby with engaged end fastening elements (belt 11 formed with plush cushioned fabric material 71/74 and central cushioning/batting 72 (Col. 3 line 56 – Col. 4 line 11) secured at each end by hook and loop or hook and eye fastening elements 30-33 (Col. 5 line 57 – Col. 6 line 12)), the belt element having an outward surface section (outer play surface 19), when the belt is positioned on a stomach of the baby (opposite surface facing the baby if wrapped around the baby), to which at least one toy element, which is capable of being manually manipulated by the baby, is fixedly fastened (numerous toy elements are fixedly secured to the outer surface 19, ex. ball 48, plastic balls 52 secured by loop 26, pillow 46, etc.), and wherein the belt and the fixedly fastened at least one toy element, are configured to be positioned on the baby in a form and position which does not interfere with diapering and feeding the baby (a user may wrap the belt around the midsection of the baby so that the toy elements are within arm’s reach during diapering, feeding, or any other situation that distraction of the baby is desired), 
wherein the at least one manually manipulated toy element fixedly fastened to the outward surface section of the belt element comprises any or all of plush light stalks, soft squeezable elements, and hard pull elements of varying shapes and colors (the belt and elements may have bright colors or designs, Col. 4 lines 25-35, soft and pull (movable) elements (hard plastic beads 52, streamer 50, soft plush pillow 46, etc.) are shown as being numerous different shapes and colors in the drawings, and may include colored lights or the toy elements may additionally be fluorescent or glow in the dark (Col. 7 lines 56-67)), 
wherein plush toy elements are vertically affixed to other toy elements and wherein hard pull elements extend from plush elements (numerous toy elements may be vertically affixed relative other elements, such as 46 and 52/58) which extend from the plush surface 19 of the belt).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hanson to have included more known types of distraction elements/toys such as light stalks, soft squeezable elements, or hard pull elements of varying shapes and colors extending from plush elements as Hanson teaches that numerous different types of distraction devices may be used (Col. 4 lines 40-45, Col. 5 lines 9-22), and as including different types of interactive toy elements , such as hard pull elements extending from plush elements, give the user more variety and interactivity with the toy elements better distracting them while in use as taught by Norton (Col. 6 lines 45-67).
In Reference to Claim 5
Hanson as modified by Norton teaches:
The toy belt of claim 4, wherein the plush of any or all of the plush toy elements is comprised of polyester fibers (Hanson: belt cover 30 formed of a soft plush polyester like fiber like fleece, Col. 4 lines 35-39, Norton: plush belt 11 comprises a soft cotton or polyester batting, 72, Col. 3 lines 56-65).
Further, it would have been further obvious to one having ordinary skill in the art to have formed the portions of the device with specific materials that best suit their use as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 6
Hanson as modified by Norton teaches:
The toy belt of claim] 4, wherein one or more of the plush toy elements comprises an externally accessible press switch which activates, for short duration, lighting elements in one or more plush elements and music chips in one or more of the plush toy elements (Norton: activated lights may be included in the toy elements, Col. 7 lines 56-67, and the toy elements may also include musical elements, such as an electronic devices (which include chips), music maker, noise maker, push button music box, etc. Col. 6 lines 45-60).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hanson to have further included lighting and/or music elements in order to give the toy elements more variety making it more fun and interactive for the user during use as taught by Norton (Col. 6 lines 45-67, Col. 7 lines 56-67).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 3/2/2022, with respect to the rejection(s) of claim(s) 1 under 102 (DeForest) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hanson.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Hamann (4,205,669), Mayton (5,309,926), Bosic (5,730,340), and Szarek (6,966,472), and DeForest (2011/0300771) teach similar wearable devices for amusing and distracting an infant.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711